ON APPLICATION FOR REHEARING.
THURMAN, J.
In his application for a rehearing respondent cites many *506additional cases to tbe same effect as those cited in Ms former brief. We find no reason, however, for modifying the opinion heretofore rendered, except to make more clear the principle upon which we decided the question involved. We are not disposed to hold that a prosecutor acts 'without probable cause merely because it turns out that the information upon which he acts was false. But where, in addition to this fact, it is shown that the prosecutor either knew that the information upon wMch he acted was false, or had no personal knowledge of its truth, and made no investigation to determine its accuracy before instituting the prosecution, a different question is presented. A judgment obtained under either of said conditions should have no standing in a court of justice as evidence of probable cause, much less be treated as 7, 8 conclusive. WMle every reasonable allowance should be made for possible errors and mistakes, we know of no reason why in a case of tMs kind a judgment wrongfully or recklessly procured should be used as evidence by the wrongdoer to defeat the person injured in his efforts to obtain redress. Of course, we must assume the allegations of the complaint to be true. That is all that is before us. The complaint in this case not only alleges a judgment of conviction, but it also alleges other facts which in our opinion effectually impeached the judgment and rendered it worthless as evidence of probable cause.
The application for a rehearing is denied.
CORFMAN, C. J., and FRICK, WEBER, and GIDEON, JJ., concur.